Citation Nr: 0520789	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk


INTRODUCTION

The veteran had active military service from June 1970 until 
February 1974, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss was 
manifested in September 2003 by Level I hearing acuity in his 
left ear, and Level VIII in his right ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

VA's Office of the General Counsel (GC) has held that, when a 
claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant. See VAOPGCPREC 8-2003 (December 22, 2003). The GC 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.

In this case, VAOPGCPREC 8-2003 applies. Thus, as long as 
adequate notice was provided as to the underlying service 
connection claim, then no further notice is required as to 
the increased rating claim. Here, a June 2003 notice letter 
relating to the underlying service connection claim informed 
the veteran of the types of evidence necessary to 
substantiate his appeal. The division of responsibilities 
between VA and a claimant in developing a claim was also 
discussed.

Based on the forgoing, the Board concludes that notice as to 
the underlying service connection claim for hearing loss 
obviates the need for additional notice as to the increased 
rating claim. The Board also observes that, VAOPGCPREC 8-2003 
notwithstanding, the veteran was alerted as to the evidence 
necessary to substantiate his increased rating claim via a 
statement of the case dated in April 2004.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  As such, VA has no outstanding duty to assist the 
veteran in obtaining any additional information or evidence.  
At every stage of the process, the veteran was informed of 
the information needed to substantiate his claim, and VA has 
obtained all evidence identified by the veteran.  Therefore, 
the Board finds that all indicated medical records have been 
obtained and the veteran has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004). A VA audiology examination was 
performed in September 2003 in compliance with the VA's duty 
to assist.

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence that has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection. In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2004).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. See 38 C.F.R. 
§ 4.85 (2004). Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing. Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral. 
Each ear will be evaluated separately. See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. See 38 
C.F.R. § 4.86(b) (2004).

Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four. 
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).

The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

The veteran was granted a non-compensable disability 
evaluation for bilateral hearing loss in an October 2003 
rating decision. At present the veteran is seeking a 
compensable disability evaluation.

A VA audiological evaluation performed in September 2003 
revealed the following pure tone thresholds, in decibels:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 15
40 
65 
85
90
LEFT
 15
10
25
45
35
 
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear. The veteran's puretone average for 
the left ear was 28.75 decibels. Therefore, using Table VI, 
38 C.F.R. § 4.85, it shows the veteran's left ear hearing 
loss to be Level I impairment. Further, speech audiometry 
revealed speech recognition ability of 52 percent in the 
right ear. The veteran's puretone average for the right ear 
was 70 decibels. Therefore, using Table VI, 38 C.F.R. § 4.85, 
it shows the veteran's right ear hearing loss to be Level 
VIII impairment. 

Applying these results to Table VII, the RO correctly 
determined that a 0 percent rating was appropriate for this 
level of hearing loss.                 

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Therefore 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2004) 
is warranted. However, there has been no showing that the 
veteran's bilateral hearing loss alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization. The Board finds that 
there is no evidence rendering the application of the regular 
schedular standards impracticable. 
 
Additionally, the Board has considered the application of 38 
C.F.R. § 4.86(b) (2004) [exceptional patterns of hearing 
impairment]. However, the veteran's hearing loss does not 
meet the objective criteria under that section. 

The veteran argues that his hearing loss is a "major 
problem," and described its effects on his life in a notice 
of disagreement received in November 2003. The Board, 
however, is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods. The noncompensable evaluation 
currently assigned for the veteran's bilateral hearing loss 
accurately reflects his disability as contemplated under the 
VA rating criteria, and a compensable rating is found for any 
part of the claims period. See 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100. 

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


